DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-7, 10-18 are pending.
This communication is in response to the communication filed 7/3/2019.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 
The claim limitation of “scoring module” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder, “module,” coupled with functional language, “scoring,” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 1, 3-7, 10-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: processor, antennas, user interface, or display (par. 58-60).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-7, 10-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7, 13, and 18 recite a “scoring module” that functions to cluster clinical decision support recommendations. It is unclear how the scoring module, which may comprise a display or an antenna as described in the specification par. 58-60, may perform clustering functions.
Claims 13 and 18 recites the limitation “the scoring algorithm”. There is insufficient antecedent basis for this limitation in the claim. 
The dependent claims are rejected for being dependent on indefinite claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis. Specifically, the claims recites providing a scoring system, receiving patient data and treatment outcomes, analyzing the data to generate recommendations, clustering recommendations, identifying and generating inclusion criteria or confidence scores, and communicating a confidence score to a user, which is grouped within the “certain methods of organizing human activity” and/or “mental processes” grouping of abstract ideas because in this case, the claims See MPEP 2106.04. The claims are directed to concepts relating to tracking or organizing patient and treatment information. The claims may also be performed manually, instead of automatically, by a human doctor, because a doctor may obtain patient health and treatment information and use his or her expertise and prior knowledge and experience to make a clinical decision for a patient. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a scoring module and a clinical decision support algorithm. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the scoring module may be a processor, antennas, user interface, or display performing data input, output, and processing functions (par. 58-60). The clinical decision support algorithm may be a known clustering algorithm or any algorithm used by any generic platform for clinical decision support (par. 38, 44, 55). These additional elements function to receive, process, and output data.
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves the data processes or the actual functioning of the additional elements. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or 
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). The additional elements cited provide various data input, output and processing functions for the abstract idea. The additional elements are used to receive patient and treatment data (receiving patient data and treatment outcomes), perform repetitive calculations and analysis (providing a scoring system, analyzing the data to generate recommendations, clustering recommendations), and output data or send messages (identifying and generating inclusion criteria, communicating a confidence score to a user).
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity or mental process itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are See BASCOM at 1351. Here, the inventive concept is interpreted to be the limitations that are encompassed by the judicial exception as collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a scoring module and a clinical decision support algorithm to perform the steps of providing a scoring system, receiving patient data and treatment outcomes, analyzing the data to generate recommendations, clustering recommendations, identifying and generating inclusion criteria or confidence scores, and communicating a confidence score to a user amount to no more than using computer devices to automate or implement the abstract idea of collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. Claims 16 and 17 additionally recite a processor and non-transitory computer readable medium. The processor and computer readable medium may be various devices or hardware, storing computer code, functioning to store and process data (par. 19-20, 58). These additional elements generally link the abstract idea to technological environment, because the processor and computer readable medium perform general computer functions of storing and processing data and do not show any improvement in the storage or data processing functions either alone or in combination. They are also not found to be significantly more, because they 
The rest of the dependent claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe collecting patient and treatment data (claims 4, 11), analyzing it (claims 4, 10, 11), and outputting the results of the collection and analysis (claims 3, 5, 6, 12, 14, 15). The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above. The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of collecting patient and treatment data, analyzing it, and outputting the results of the collection and analysis. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US2016/0364544 in view of Eberhardt, III et al. US2001/0082712.
As per claim 1, Das teaches 
A computer-implemented method for training a scoring system, the method comprising the steps of: providing a scoring system comprising a scoring module; (Das par. 6, 37, 41-42 teaches systems and methods for diagnostic decision support and scoring, where a scoring module may be a part of a computer system processing data related to scores, as described above in the 112f interpretation)
receiving a training dataset comprising a plurality of patient data and treatment outcomes; (Das fig. 1A and associated paragraphs, par. 38, 43 teaches obtaining training data, where the data 
analyzing, using a clinical decision support algorithm, the training dataset to generate a plurality of clinical decision support recommendations; (Das par. 7, 36, 44-45 teaches generating patient condition and treatment determinations, where a classification component maps patient descriptors comprising patient physiological data, each associated with one or more known outcomes)
clustering, using the scoring module, the plurality of clinical decision support recommendations into a plurality of clusters, (Das par. 7, 40, 44-45 teaches k-means clustering and mapping patient descriptors comprising patient physiological data into one or more finite discrete hyper dimensional spaces, here the data is mapped to one or more known outcomes)
wherein clustering is based at least in part on a comparison of…the treatment outcomes in the training data; and (Das par. 7, 40, 44-45 teaches k-means clustering and a classification component maps patient descriptors comprising patient physiological data, each associated with one or more known outcomes, into one or more finite discrete hyper dimensional spaces)
identifying, using the scoring module, one or more features of at least one of the plurality of clusters, and generating, based on the identified one or more features, one or more inclusion criteria for the at least one of the plurality of clusters (Das par. 9, 10, 37, 40, 44, 70-75 teaches identifying correlations between physiological data inputs and eventual patient outcomes, and analyzing quantitative pieces of information on the patient by comparing a set of combined quantitative readings on the current patient with a repository of past client data to identify patients who demonstrated similar combined quantitative readings, and then utilizing their outcomes to estimate the outcome of the current patient).
Das par. 7, 40, 44-45 teaches clustering and mapping patient physiological data associated with one or more known outcomes, into one or more finite discrete hyper dimensional spaces, but does not each of the clinical decision support recommendations to the treatment outcomes…; and (Eberhardt par. 43 teaches training and testing methodology, where outcomes and predictions using known values are classified and compared)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Das to compare recommendations and outcomes as taught by Eberhardt with the motivation to more accurately determine patients that are likely to benefit from intervention and treatment (Eberhardt abstract, par. 45, 54). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to determine the best treatment methods based on training data using comparisons of predicted values and actual outcomes. One of ordinary skill in the art would have recognized that the results of the combination were predictable, because a clinical decision support matching involves determining if the recommendations match the outcomes properly.
As per claim 3, Das and Eberhardt teach all the limitations of claim 1 and further teach wherein said identifying step further comprises generating, based on the identified one or more features, one or more exclusion criteria for the at least one of the plurality of clusters (Das par. 40-44 teaches including physiological data streams and other parameters, here the exclusion criteria is interpreted as anything that may not be included criteria, when the system identifies what to include, it also identifies which data to exclude).
As per claim 4, Das and Eberhardt teach all the limitations of claim 1 and further teach 
obtaining health data about a patient; (Das fig. 1A and associated paragraphs, par. 38, 43 teaches obtaining data providing patient descriptions and evaluated outcomes with numerous physiological measurements)
analyzing, using a clinical decision support algorithm, the health data to generate a clinical decision support recommendation for the patient
assigning, using the scoring module, the clinical decision support recommendation to one of the plurality of clusters based on the extracted inclusion criteria; and (Das par. 37, 57 teaches assigning risk and outcome scores to patients based on various data analysis of patient data)
assigning, using the scoring module, a confidence score to the clinical decision support recommendation based at least in part on the assignment of the recommendation to the one of the plurality of clusters (Das fig. 9-11, 14, and associated paragraphs teaches setting a confidence interval for patient matching to evaluate patient descriptors).
As per claim 5, Das and Eberhardt teach all the limitations of claim 4 and further teach communicating the confidence score to a user (Das fig. 7 and associated paragraphs, par. 67, 69, 71 teaches outputting patient assessment scores, where a patient confidence score or interval is identified for matching purposes and evaluations).
As per claim 6, Das and Eberhardt teach all the limitations of claim 5 and further teach wherein said confidence score is a quantitative score (Eberhardt par. 52 teaches confidence intervals with various numerical values, which are interpreted as quantitative scoring). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Das to have a quantitative confidence score used to make a clinical support decision as taught by Eberhardt with the motivation to more accurately determine patients that are likely to benefit from intervention and treatment (Eberhardt abstract, par. 45, 54). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to determine the best treatment methods based on confidence levels. One of ordinary skill in the art would have recognized that the results of the combination were predictable, because more likely than not when first administering a treatment, a recommendation with a 99% confidence level would be preferred versus a recommendation with a 65% confidence level.
As per claim 7, Das teaches 
a computer-implemented method for training a scoring system, the method comprising the steps of: providing a scoring system comprising a scoring module; (Das par. 6, 37, 41-42 teaches 
receiving a training dataset comprising a plurality of patient data and treatment outcomes; (Das fig. 1A and associated paragraphs, par. 38, 43 teaches obtaining training data, where the data provides patient descriptions and evaluated outcomes with numerous physiological measurements)
clustering, using the scoring module, the training dataset into a plurality of clusters; (Das par. 7, and associated paragraphs, 40, 44-45 teaches k-means clustering and mapping patient descriptors comprising patient physiological data into one or more finite discrete hyper dimensional spaces, here the data is mapped to one or more known outcomes)
analyzing, using a clinical decision support algorithm, the training dataset to generate a plurality of clinical decision support recommendations, wherein said clustering step and said analyzing step are performed separately; and (Das par. 7, 36, 44-45 teaches classification component maps patient descriptors comprising patient physiological data, each associated with one or more known outcomes, into one or more finite discrete hyper dimensional spaces)
identifying, using the scoring module, one or more features of at least one of the plurality of clusters, and generating, based on the identified one or more features, one or more inclusion criteria for the at least one of the plurality of clusters
wherein said identifying further comprises…identifying, using the scoring module, at least one of the plurality of clusters as a noisy cluster, wherein said identified noisy cluster is a cluster from which one or more exclusion criteria are generated (Das par. 37, 107 taches applying a noise reduction process, here the identification is interpreted to occur when the data is analyzed for noise, the system may determine if certain data lacks noise or if it has noise, which then leads to applying a noise reduction processes, this limitation is also recited in the alternative)
Das does not specifically teach the following limitations met by Eberhardt, wherein said identifying further comprises identifying the at least one of the plurality of clusters as a cluster with a plurality of false recommendations, based on the plurality of clusters compared to the plurality of clinical decision support recommendations, and/or (Eberhardt par. 44, 76, 88 teaches identification of true positives and false positives). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Das to identify clusters with a plurality of false recommendations as taught by Eberhardt with the motivation to more accurately determine patients that are likely to benefit from intervention and treatment (Eberhardt abstract, par. 45, 54). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to determine false recommendations or false positives when testing a model. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, identification of false recommendations and correction of those recommendations would help improve determinations of how to treat patients.
As per claim 10, Das and Eberhardt teach all the limitations of claim 7 and further teach wherein said analyzing step comprises analyzing, using a clinical decision support algorithm, each of the plurality of clusters individually to generate a plurality of clinical decision support recommendations for each of the plurality of clusters; (Das par. 7, 36, 44-45 teaches generating patient condition and treatment determinations, where a classification component maps patient descriptors comprising patient physiological data, each associated with one or more known outcomes) and further wherein the method comprises the step of identifying, using the scoring module, at least one of the plurality of clusters with a low area under the curve score, based on least in part on the plurality of clusters and the plurality of clinical decision support recommendations (Eberhardt par. 42-44, 47 teaches using a curve plotted to calculate classification accuracy by comparing the predicted value for each feature of interest to the known value in the test set on a case-specific basis, here the area under the curve is identified as the percentage of randomly drawn pairs for which this is true). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Das to identify clusters under a curve as taught by Eberhardt with the motivation to more accurately determine patients that are likely to benefit from intervention and treatment (Eberhardt abstract, par. 45, 54). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to determine an area under a curve used to represent quality of an outcome of a test for a given set of data. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, identification of correct classifications of patient pairs may help improve determinations of how to treat patients.
As per claim 11, Das and Eberhardt teach all the limitations of claim 7 and further teach 
obtaining health data about a patient; (Das fig. 1A and associated paragraphs, par. 38, 43 teaches obtaining data providing patient descriptions and evaluated outcomes with numerous physiological measurements)
analyzing, using a clinical decision support algorithm, the health data to generate a clinical decision support recommendation for the patient; (Das par. 7, 36, 44-45 teaches generating patient condition and treatment determinations, where a classification component maps patient descriptors comprising patient physiological data, each associated with one or more known outcomes)
assigning, using the scoring module, the clinical decision support recommendation to one of the plurality of clusters based on the extracted inclusion criteria
assigning, using the scoring module, a confidence score to the clinical decision support recommendation based at least in part on the assignment of the recommendation to the one of the plurality of clusters (Das fig. 9-11, 14, and associated paragraphs teaches setting a confidence interval for patient matching to evaluate patient descriptors).
As per claim 12, Das and Eberhardt teach all the limitations of claim 11 and further teach communicating the confidence score to a user (Das fig. 7 and associated paragraphs, par. 67, 69, 71 teaches outputting patient assessment scores, where a patient confidence score or interval is identified for matching purposes and evaluations).
As per claim 13, Das teaches 
A computer-implemented method for…the method comprising the steps of: (Das par. 6, 37, 71-72, 76 teaches systems and methods for diagnostic decision support and scoring using confidence intervals)
obtaining health data about a patient; (Das fig. 1A and associated paragraphs, par. 38, 43 teaches obtaining data providing patient descriptions and evaluated outcomes with numerous physiological measurements)
analyzing, using a clinical decision support algorithm, the health data to generate a clinical decision support recommendation for the patient; (Das par. 7, 36, 44-45 teaches generating patient condition and treatment determinations, where a classification component maps patient descriptors comprising patient physiological data, each associated with one or more known outcomes)
assigning, using a scoring module, the clinical decision support recommendation to one of a plurality of clusters based on inclusion criteria, wherein the inclusion criteria is generated by
(i) clustering, using the scoring module, a training dataset or clinical decision support recommendations into a plurality of clusters, wherein clustering is based at least in part on a comparison of each of…the treatment outcomes in the training data; and (Das par. 7, and associated paragraphs, 40, 44-45 teaches k-means clustering and mapping patient descriptors comprising patient physiological data into one or more finite discrete hyper dimensional spaces, here the data is mapped to one or more known outcomes)
(ii) identifying, using the scoring module, one or more features of at least one of the plurality of clusters, and generating, based on the identified one or more features, one or more inclusion criteria for the at least one of the plurality of clusters; (Das par. 9, 10, 37, 40, 44, 70-75 teaches identifying correlations between physiological data inputs and eventual patient outcomes, and analyzing quantitative pieces of information on the patient by comparing a set of combined quantitative readings on the current patient with a repository of past client data to identify patients who demonstrated similar combined quantitative readings, and then utilizing their outcomes to estimate the outcome of the current patient)
assigning, using the scoring algorithm, a confidence score to the clinical decision support recommendation based at least in part on the assignment of the recommendation to the one of the plurality of clusters; and (Das fig. 9-11, 14, and associated paragraphs teaches setting a confidence interval for patient matching to evaluate patient descriptors)
communicating the confidence score to a user (Das fig. 7 and associated paragraphs, par. 67, 69, 71 teaches outputting patient assessment scores, where a patient confidence score or interval is identified for matching purposes and evaluations)
Das par. 7, 40, 44-45 teaches clustering and mapping patient physiological data associated with one or more known outcomes, into one or more finite discrete hyper dimensional spaces, but does not specifically teach the following limitations met by Y, a comparison of each of the clinical decision support recommendations to the treatment outcomes…; and (Eberhardt par. 43 teaches training and  providing a confidence score to a clinical decision support recommendation (Eberhardt par. 52 teaches confidence intervals with various numerical values, which are interpreted as quantitative scoring).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Das to compare recommendations and outcomes and have a quantitative confidence score used to make a clinical support decision as taught by Eberhardt with the motivation to more accurately determine patients that are likely to benefit from intervention and treatment (Eberhardt abstract, par. 45, 54). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to determine the best treatment methods based on training data using comparisons of predicted values and actual outcomes and confidence levels. One of ordinary skill in the art would have recognized that the results of the combination were predictable, because more likely than not when first administering a treatment, a recommendation with a 99% confidence level would be preferred versus a recommendation with a 65% confidence level.
As per claim 14, Das and Eberhardt teach all the limitations of claim 13 and further teach wherein said confidence score is a quantitative score (Eberhardt par. 52 teaches confidence intervals with various numerical values, which are interpreted as quantitative scoring). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Das to have a quantitative confidence score used to make a clinical support decision as taught by Eberhardt with the motivation to more accurately determine patients that are likely to benefit from intervention and treatment (Eberhardt abstract, par. 45, 54). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to determine the best treatment methods based on confidence levels. One of ordinary skill in the art would have recognized that the results of the combination were predictable, because more likely than not when first administering a treatment, a recommendation with a 99% confidence level would be preferred versus a recommendation with a 65% confidence level.
As per claim 15, Das and Eberhardt teach all the limitations of claim 13 and further teach wherein said confidence score is a quantitative score comprising an indication of whether to utilize the clinical decision support recommendation (Eberhardt par. 52 teaches confidence intervals with various numerical values, which are interpreted as quantitative scoring). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Das to have a quantitative confidence score used to make a clinical support decision as taught by Eberhardt with the motivation to more accurately determine patients that are likely to benefit from intervention and treatment (Eberhardt abstract, par. 45, 54). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to determine the best treatment methods based on confidence levels. One of ordinary skill in the art would have recognized that the results of the combination were predictable, because more likely than not when first administering a treatment, a recommendation with a 99% confidence level would be preferred versus a recommendation with a 65% confidence level.
As per claim 16, Das and Eberhardt teach all the limitations of claim 1 and further teach a device for training a scoring system or for providing a confidence score to a clinical decision support recommendation, the device comprising a memory and a processor configured to perform the steps of the method according to claim 1 (Das fig. 2, 4-8, par. 58-68 teaches computer systems, processor, and memory).
As per claim 17, Das and Eberhardt teach all the limitations of claim 1 and further teach a non-transitory machine-readable storage medium encoded with instructions for execution by a processor for training a scoring system, the non-transitory machine-readable storage medium comprising instructions for performing the steps of the method according to claim 1 (Das fig. 2, 4-8, par. 58-68 teaches computer systems, processor, and memory).
As per claim 18, Das and Eberhardt teach a computer-implemented method for providing a confidence score to a clinical decision support recommendation, the method comprising the steps of: obtaining health data about a patient; analyzing, using a clinical decision support algorithm, the health data to generate a clinical decision support recommendation for the patient; assigning, using a scoring module, the clinical decision support recommendation to one of a plurality of clusters based on inclusion criteria, wherein the inclusion criteria is generated by: (i) clustering, using the scoring module, a training dataset or clinical decision support recommendations into a plurality of clusters; and (ii) identifying, using the scoring module, one or more features of at least one of the plurality of clusters, and generating, based on the identified one or more features, one or more inclusion criteria for the at least one of the plurality of clusters, wherein said identifying further comprises identifying the at least one of the plurality of clusters as a cluster with a plurality of false recommendations, based on the plurality of clusters compared to the plurality of clinical decision support recommendations, and/or identifying, using the scoring module, at least one of the plurality of clusters as a noisy cluster, wherein said identified noisy cluster is a cluster from which one or more exclusion criteria are generated; assigning, using the scoring algorithm, a confidence score to the clinical decision support recommendation based at least in part on the assignment of the recommendation to the one of the plurality of clusters; and communicating the confidence score to a user (see claims 7, 10-13 rejections).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.M.P./Examiner, Art Unit 3686                                                                                                                                                                                                        
	
/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686